Citation Nr: 0935516	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE


Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at non-VA medical 
facilities on November 3, 2007.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION


The Veteran served on active duty from February 1980 to June 
1980 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York, which denied the benefits sought on appeal.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC in Canandaigua, New York.  VA will notify the 
Veteran if further action is required.


REMAND

Further development is necessary before the Board can 
adjudicate this claim on appeal. 

 In this case, VAMC denied the Veteran's claim on the basis 
that the medical treatment was for non-emergency services, 
which were available at VA facilities.

The Veteran contends that he injured his shoulder, no VA 
facilities were available because the VA clinic in Malone was 
closed, and he was in an emergent situation.

There is no evidentiary information on file material to the 
Veteran's claim, to include the hospital records from Alice 
Hyde Medical Center.  

The Board finds that the claims file as it is, does not 
contain sufficient information to make a determination on the 
issue on appeal.  Missing, are any private medical records 
leading up to and during the subject private medical 
treatment, which the Veteran believes to have been on an 
emergency basis.  The existing records on file only include 
an invoice from Alice Hyde Medical Center for private health 
care services.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	Through appropriate means, VAMC 
should request any medical records 
outstanding from the Alice Hyde 
Medical Center pertaining to 
treatment of the Veteran on November 
3, 2007.  This should include any 
administrative records, including any 
showing communication with VA for the 
purpose of coordinating treatment 
and/or transfer to VA.  

2.	VAMC should request any VA medical 
records regarding the Veteran, to 
specifically include any such records 
generated during the approximate time 
period of the subject treatment in 
November 2007, including 
administrative records, to 
specifically include any reports of 
contact with the Veteran pertaining 
to the care of the Veteran at that 
time. 

3.	The claim should then be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
should be provided a SSOC.  The SSOC 
must set forth that the additional 
evidence has been considered and 
contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 
(1999). No action is required of the Veteran unless he is 
notified.

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



